TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00137-CV


                                    Mark Groba, Appellant

                                                 v.

                                  Loree & Lipscomb, Appellee


       FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
      NO. 11-1144-C277, THE HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Mark Groba hired a law firm, appellee Loree & Lipscomb, to represent

him in litigation against Groba’s insurance company German-American Farm Mutual. During its

representation of Groba, Loree & Lipscomb advised Groba orally and in writing that a settlement

offer made by German-American to settle two of Groba’s suits against it for $225,000 was

reasonable and should be accepted. After Groba rejected the settlement offer and instructed Loree

& Lipscomb to proceed with the litigation, Groba’s counsel Robert W. Loree informed Groba that

the firm was going to withdraw from representing him because of his unreasonable refusal of the

settlement offer, as authorized by the parties’ contingent-fee contract. Groba did not object at the

subsequent hearing on Loree & Lipscomb’s motion to withdraw, which the trial court granted.

Loree & Lipscomb then filed a petition in intervention in Groba’s cases, asserting its interest for

attorneys’ fees and litigation expenses. Groba later settled his litigation with German-American
for $240,000, and German-American paid Groba directly without including Loree & Lipscomb as

a payee on the settlement check.

               Loree & Lipscomb subsequently filed summary-judgment motions on its claims

against Groba and his counterclaim against it, which the trial court granted. Groba appeals from

the trial court’s grant of Loree & Lipscomb’s motions for summary judgment. For the reasons

explained below, we affirm.


                                         BACKGROUND

               Loree & Lipscomb represented Groba in approximately fourteen lawsuits involving

damages to nine properties in Houston, Texas, after Hurricane Ike, and three properties in Taylor,

Texas, after rainstorms and a water-line leak. Loree & Lipscomb filed two lawsuits on Groba’s

behalf in Williamson County District Court related to the Taylor properties. Those two lawsuits

resulted in Groba’s settlement with German-American that is at issue in this case. After Groba

settled with German-American, the parties agreed to consolidate the two suits and realign the

parties with Loree & Lipscomb as intervenor versus German-American and Groba as defendants.

               Loree & Lipscomb’s original petition in intervention asserted its interest in any

recovery that Groba received based on his claims against German-American. Loree & Lipscomb

alleged that Groba had “refused to acknowledge and protect the interest of Loree & Lipscomb in

this case under their contingent fee contract” and had failed to reimburse it for litigation expenses

and costs that it paid on his behalf; the firm also asserted the lien provided under its contingent-

fee contract on any monies Groba received in the case. After Groba and German-American

settled and Groba nonsuited his claims against German-American, Loree & Lipscomb filed its first

supplemental petition in intervention. In that supplemental petition, Loree & Lipscomb asserted


                                                 2
additional claims against German-American and Groba for civil conspiracy, breach of contract,

breach of assignment, violations of the Texas Theft Liability Act, conversion, and fraud by non-

disclosure. The firm also asserted a claim for quantum meruit against Groba. It asserted damages

that included its one-third contingent-fee interest of $75,000 in the $225,000 settlement offer made

during Groba’s representation, plus the advanced litigation costs, as well as interest and exemplary

damages. The firm also sought recovery of its attorneys’ fees under Texas Civil Practice and

Remedies Code Chapter 38 and Section 134.005(b).

               Both Groba, acting pro se at the time, and German-American filed general denials

after Loree & Lipscomb filed its supplemental petition. Groba subsequently retained counsel who

filed an amended supplemental answer, asserting affirmative defenses of ambiguity in the contract

and an offset for amounts Loree & Lipscomb allegedly promised but never credited to Groba, as

well as a counterclaim seeking a $10,000 credit that Groba asserted the firm promised to him but

never gave him and attorneys’ fees.

               Loree & Lipscomb filed a motion for partial traditional summary judgment on its

claims for breach of contract and its attorneys’ fees under Texas Civil Practice & Remedies Code

Chapter 38 for its suit against Groba. Loree & Lipscomb also moved for no-evidence summary

judgment on Groba’s affirmative defenses of ambiguity in the contract and offset for amounts

promised by the firm and for traditional summary judgment on Groba’s counterclaim. 1 The

motions were supported by the following evidence:



       1
           Loree & Lipscomb argued that Groba’s counterclaim for a $10,000 credit was not
actionable for three reasons: (1) the firm had already given the credit to Groba in one of his
Houston cases for Hurricane Ike damage; (2) the four-year statute of limitations precluded any
claim for recovery on the credit as a matter of law; and (3) the alleged credit was only applicable
to Hurricane Ike cases, not to the Taylor cases.
                                                 3
   •   Loree’s affidavit, in which he averred that German-American had offered $225,000 to
       settle the Taylor lawsuits and that he had advised Groba both orally and in writing on
       several occasions that the offer was reasonable and should be accepted and in which he
       authenticated the documents submitted as summary-judgment evidence;

   •   the parties’ July 13, 2010 legal-representation agreement;

   •   Groba and German-American’s November 2018 settlement agreement;

   •   Loree’s April 1, 2016 letter to Groba informing him of German-American’s earlier
       $200,000 settlement offer that the firm viewed as reasonable and of the firm’s intent to
       withdraw if Groba rejected the reasonable settlement offer or refused to give the firm the
       requested settlement authority of $225,000 to $250,000;

   •   the invoices supporting its claim that it incurred $15,181 in litigation expenses on Groba’s
       behalf in the suit against German-American; and

   •   the firm’s attorney’s affidavit and itemized statement of the attorneys’ fees that the firm
       had incurred in pursuing its claims against Groba.


              Groba, again acting pro se, filed an unsworn response to the motions, in which he

referred to attached documents that were not authenticated or sworn or certified copies, arguing

that he fired Loree as his counsel because he was unhappy with his service. He also disputed some

of the charges for litigation costs that Loree & Lipscomb claimed as damages and asserted that

there was never a “signed offer with German America [sic] for the $200,000 and $225,000.” At

the summary-judgment hearing, the trial court ruled that it would consider Groba’s unsworn

response as “his evidence controverting their motion,” but it also expressly granted Loree &

Lipscomb’s objections to Groba’s summary-judgment evidence, stating that it would not consider

the exhibits attached to the response because they had not been authenticated, ruling that “the




                                                4
Court cannot consider the exhibits because you have not testified that they are true and accurate

copies of those agreements.”2

               Also at the hearing on its motions, Loree & Lipscomb informed the trial court that

it had settled with German-American after mediation, so the only claims it was continuing to seek

recovery on were its claims against Groba for litigation costs and its attorneys’ fees for the current

litigation to recover those costs. Loree & Lipscomb further informed the trial court that if the court

granted both its motions, it would then nonsuit its other claims so that the judgment would become

final before the upcoming trial setting.

               The trial court took the motions under advisement and later issued a letter ruling,

which was followed by a series of orders on the motions. On October 30, 2019, the trial court

signed the order on Loree & Lipscomb’s no-evidence and traditional summary-judgment motion

on Groba’s claims, granting the no-evidence motion on Groba’s affirmative defenses of ambiguity

in the contract and offset, dismissing Groba’s counterclaim seeking the $10,000 credit, and

awarding Loree & Lipscomb contingent appellate attorneys’ fees. On November 4, 2019, it signed

an order granting Loree & Lipscomb’s motion to nonsuit and dismiss with prejudice the firm’s

claims for civil conspiracy, violations of the Texas Theft Liability Act, conversion, fraud by non-

disclosure, and quantum meruit. On November 20, 2019, it signed an order granting Loree &

Lipscomb’s traditional summary-judgment motion on the firm’s own claims, resulting in a final

judgment disposing of all parties and claims. The November 20, 2019 order awarded Loree &

Lipscomb $15,181.00, plus prejudgment interest and court costs in the amount of $2,314.27, and

$15,083.24 as reasonable and necessary attorneys’ fees for prosecuting their claim against Groba,


       2
        Loree & Lipscomb did not object to the trial court’s ruling that it would consider Groba’s
unsworn response as his evidence responsive to the summary-judgment motions.
                                                  5
for a total recovery of $32,578.61, plus postjudgment interest; the order also awarded the firm

contingent appellate attorneys’ fees. This appeal followed.


                                           ANALYSIS

               In a single issue, Groba challenges the trial court’s grant of Loree & Lipscomb’s

motions for summary judgment. In support of this issue, as his primary challenge to the summary

judgments granted in favor of Loree & Lipscomb, Groba contends that the contract was ambiguous

and thus should not be enforced against him. He makes the related argument that his unsworn

response raised a disputed issue of material fact about the meaning of Paragraph 2 of the contract.

Groba also raises two arguments related to the evidence he submitted with his summary-judgment

response, asserting that (1) the trial court erroneously excluded a discovery response (Loree &

Lipscomb’s response to his written interrogatories) submitted with his summary-judgment response

and (2) because Loree & Lipscomb failed to obtain a written ruling on its objections to Groba’s

evidence, we should consider on appeal the unauthenticated evidence that Groba submitted. In

response, Loree & Lipscomb contends that the trial court properly granted its summary-judgment

motion because the contract was not ambiguous, Groba’s response did not raise a fact issue about

the meaning of the contract, Groba’s summary-judgment evidence was properly excluded and its

exclusion preserved, and the firm established it was entitled to judgment as a matter of law on each

element of its breach-of-contract claim.


Standard of review

               We review the trial court’s decision to grant summary judgment de novo. Valence

Operating Co. v. Dorsett, 164 S.W.3d 656, 661 (Tex. 2005). To prevail on a summary-judgment

motion, the movant must demonstrate that there are no genuine issues of material fact and that it

                                                 6
is entitled to judgment as a matter of law. Tex. R. Civ. P. 166a(c); KMS Retail Rowlett, LP v.

City of Rowlett, 593 S.W.3d 175, 181 (Tex. 2019). When reviewing a summary judgment, we

take as true all evidence favorable to the nonmovant, and we indulge every reasonable inference

and resolve any doubts in the nonmovant’s favor. Provident Life & Accident Ins. v. Knott,

128 S.W.3d 211, 215 (Tex. 2003). When the trial court does not specify the grounds for granting

the motion, we must uphold the judgment if any ground asserted in the motion and preserved for

appellate review is meritorious. Id. at 216.

               A movant seeking traditional summary judgment on its own claim has the initial

burden of establishing its entitlement to judgment as a matter of law by conclusively establishing

each element of its claim. Trudy’s Tex. Star, Inc. v. City of Austin, 307 S.W.3d 894, 905 (Tex.

App.—Austin 2010, no pet.) (citing M.D. Anderson Hosp. & Tumor Inst. v. Willrich, 28 S.W.3d 22,

23 (Tex. 2000) (per curiam)); see also Marx v. FDP, LP, 474 S.W.3d 368, 377 (Tex. App.—San

Antonio 2015, pet. denied).     Once the movant meets this burden, the burden shifts to the

nonmovant to defeat the motion for summary judgment by presenting evidence creating a genuine

issue of material fact. Trudy’s Tex. Star, 307 S.W.3d at 905; see also Marx, 474 S.W.3d at 377.

When, as in this case, the nonmovant relies on an affirmative defense to defeat a summary

judgment, the nonmovant “must present evidence sufficient to raise a fact issue on each element

of the affirmative defense.” Trudy’s Tex. Star, 307 S.W.3d at 905-06 (citing Brownlee v.

Brownlee, 665 S.W.2d 111, 112 (Tex. 1984)); see also Marx, 474 S.W.3d at 378 (explaining

that nonmovant’s mere pleading of affirmative defense does not prevent rendition of summary

judgment for movant who has conclusively established each element of its claim as matter of law).

               To defeat a no-evidence motion, like the one Loree & Lipscomb filed on Groba’s

affirmative defenses of ambiguity and offset, the nonmovant must produce at least a scintilla of

                                                7
evidence raising a genuine issue of material fact as to the challenged elements. Ford Motor Co. v.

Ridgway, 135 S.W.3d 598, 600 (Tex. 2004). Less than a scintilla of evidence exists when the

evidence is so weak as to do no more than create a mere surmise or suspicion of a fact. King

Ranch, Inc. v. Chapman, 118 S.W.3d 742, 751 (Tex. 2003).

               Groba’s argument on appeal requires us to construe the parties’ contract. Whether

a contract is ambiguous is a question of law for the court to decide. J.M. Davidson, Inc. v. Webster,

128 S.W.3d 223, 229 (Tex. 2003). When we construe a contract, “we must ascertain and give

effect to the parties’ intentions as expressed in the document.” Frost Nat’l Bank v. L & F Distribs.,

Ltd., 165 S.W.3d 310, 311-12 (Tex. 2005) (per curiam). “To achieve this objective, we must

examine and consider the entire writing in an effort to harmonize and give effect to all the

provisions of the contract so that none will be rendered meaningless.” J.M. Davidson, Inc.,

128 S.W.3d at 229. “No single provision taken alone will be given controlling effect; rather, all

the provisions must be considered with reference to the whole instrument.” Coker v. Coker,

650 S.W.2d 391, 393 (Tex. 1983). A contract is unambiguous if it can be given a definite or certain

legal meaning. Columbia Gas Transmission Corp. v. New Ulm Gas, Ltd., 940 S.W.2d 587, 589

(Tex. 1996). But if the contract is subject to two or more reasonable interpretations after applying

the pertinent rules of construction, the contract is ambiguous, creating a fact issue on the parties’

intent, id., and granting a motion for summary judgment is improper, Coker, 650 S.W.2d at 394.


The language of the contingent-fee contract

               We first address the central issue in this case—whether the contract provision

allowing Loree & Lipscomb to withdraw if Groba refused to accept a reasonable settlement offer

is ambiguous. Groba argues that he raised an issue of material fact concerning the meaning of


                                                 8
Paragraph 2 of the contract because that paragraph “would cause an ordinary person to believe that

if the representation ended by attorney’s choice then there would not be any funds required to be

paid.”3 Paragraph 2 of the contract provides in relevant part:


        If Attorney chooses not to pursue or to discontinue any litigation, unless otherwise
        herein provided, Client shall not be obligated to pay attorney’s fees or reimburse
        Attorney’s expenses advanced on behalf of client.


Groba asserts that the contract is ambiguous because this language conflicts with Loree &

Lipscomb’s argument in its summary-judgment motions that it was entitled to recover

reimbursement of expenses and attorneys’ fees after withdrawing from its representation of Groba.

Groba further argues that the provision in Paragraph 3, which irrevocably assigns a percentage of

his claims to the firm and establishes his agreement to pay the firm a contingent fee of any

recovery, should not be considered to carve out an exception to Paragraph 2 because it would

render the relevant provision of Paragraph 2 meaningless. However, Loree & Lipscomb relies on

Paragraph 6 of the contract to establish its right to recover under the contract. Paragraph 6 provides

in relevant part:



        3
           Loree & Lipscomb disputes Groba’s contention that his summary-judgment response
raised a disputed fact issue, asserting that Groba presented no argument to the trial court that the
contract was ambiguous and thus we should not address this argument on appeal. While Groba’s
pro se summary-judgment response does not make a clear argument about his affirmative defense
of ambiguity, it states that he objects to the no-evidence motion. In addition, in support of its no-
evidence motion, Loree & Lipscomb argued at the summary-judgment hearing that the contract is
unambiguous on its face. While we do not consider on appeal grounds not raised in the trial court
in opposition to a summary-judgment motion, see City of Houston v. Clear Creek Basin Auth.,
589 S.W.2d 671, 676 (Tex. 1979); see also Tex. R. Civ. P. 166a(c), under the circumstances here,
we assume without deciding that this question of law was adequately presented to the trial court
for its review. Accordingly, we will consider whether the contract was ambiguous as a matter of
law or if there is a fact issue regarding the parties’ intent.

                                                  9
       Nevertheless, if in Attorney’s opinion a fair and reasonable settlement offer has
       been made and Client rejects the advice of Attorney to settle, Client, at Attorney’s
       option, shall be obligated to immediately reimburse Attorney for costs and expenses
       incurred to that time. Attorney may also withdraw from the case and retain a lien
       on said claims and causes of action for the attorney’s fees and expenses referred
       to above.


               Although Groba argues that he has raised an issue of material fact about the

contract’s ambiguity, as we noted above, “[w]hether a contract is ambiguous is itself a question of

law.” American Mfrs. Mut. Ins. v. Schaefer, 124 S.W.3d 154, 157 (Tex. 2003). An ambiguity

does not arise simply because the parties offer conflicting interpretations of the contract. Columbia

Gas, 940 S.W.2d at 589. “For an ambiguity to exist, both interpretations must be reasonable.” Id.

               We must decide whether there is more than one reasonable interpretation of this

contract, which would create a fact issue concerning the parties’ intent. See id. Considering the

contract as a whole, and giving each part of the contract effect, we conclude that the only

reasonable interpretation is that Paragraph 6 sets forth an exception to Paragraph 2. In other words,

Paragraph 6 “otherwise herein provide[s]”—as allowed by Paragraph 2—parameters under which

the attorney may withdraw from the case but still be entitled to reimbursement from the client for

costs and expenses incurred to that time and to retain a lien on the client’s claims for the attorney’s

fees and expenses. No conflict exists between Paragraph 2 and Paragraph 6. We hold that the

contract is unambiguous as a matter of law.

               The trial court’s ruling that the contract was unambiguous is the only aspect of the

summary judgments granted against him that Groba has challenged on appeal. The only other

arguments that he has briefed are related to his submitted summary-judgment evidence. Groba

argues that (1) the trial court erroneously excluded the evidence of Loree & Lipscomb’s response

to his written interrogatories, which he submitted with his summary-judgment response; and

                                                  10
(2) because Loree & Lipscomb failed to obtain a written ruling on its objections to the evidence

submitted by Groba, we should consider on appeal the unauthenticated evidence that Groba

submitted with his summary-judgment response. However, he fails to explain how this allegedly

erroneously excluded evidence would rebut the evidence presented by Loree & Lipscomb in

support of its traditional summary-judgment motion on its breach-of-contract claim. Nor does

he offer any explanation of how this evidence would demonstrate error in the trial court’s

summary-judgment rulings on any of his affirmative defenses or his counterclaim. And, as we

have explained, because we have concluded that the contract is unambiguous as a matter of law,

we cannot consider any evidence outside the contract to determine whether it is possible to enforce

the contract as written. See J.M. Davidson, Inc., 128 S.W.3d at 229. Accordingly, we need not

reach Groba’s arguments about the trial court’s rulings on his summary-judgment evidence.

See Tex. R. App. P. 47.1 (courts of appeals must hand down written opinions that are as brief as

practicable but that address every issue raised and necessary to final disposition of appeal). We

overrule Groba’s sole issue on appeal.


                                         CONCLUSION

               Having overruled Groba’s sole issue, we affirm the trial court’s judgment.



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Triana, and Smith

Affirmed

Filed: July 22, 2021



                                                11